Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment made to claim 1 and the withdrawal of claims 16-23, as filed on June 28, 2022, are acknowledged.
The amendment made to claim 1 has overcome the previous rejections to the claim and its dependent claims under 35 U.S.C. 112, as set forth in the Office Action mailed on March 28, 2022.
The amendments made to claim 1 have overcome the previous prior art rejections to the claim and its dependent claims as set forth in the Office Action mailed on March 28, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 16-23 directed to an invention non-elected without traverse (see Applicant’s reply filed on February 2, 2022).  Accordingly, claims 16-23 have been cancelled.


Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1, it incorporates the subject matters of claims 9 and 10 that were indicated as an allowable subject matter, as set forth in the Office Action mailed on March 28, 2022.
Regarding claims 2-15, they are dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713